DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eynon, US Patent 6,524,754.
The instant invention is drawn to a pellicle assembly for large-size photomasks, comprising: a frame member configured to be affixed to a large-size photomask substrate; a substantially rigid and transparent pellicle membrane affixed to the frame member so as to protect at least a portion of the large-size photomask substrate from contamination during usage, storage and/or transport; and a coating on at least one of top and bottom surfaces of the pellicle membrane that binds the at least one of the top and bottom surfaces of the pellicle membrane to prevent separation of pellicle membrane material in the event of breakage.

Eynon discloses the pellicle assembly of claim 1, as disclosed above, but does not specifically disclose wherein the pellicle membrane is spaced from the photomask substrate by a distance of 3 mm to 20 mm. However, it would have been obvious to one of ordinary skill in the art to combine create the pellicle assembly wherein the pellicle membrane is spaced from the photomask substrate by a distance of 3 mm to 20 mm, through routine experimentation.
Eynon discloses the pellicle assembly of claim 1, as disclosed above, wherein the pellicle membrane is affixed to the frame member by adhesive (col 3 In 22-23 - '...The fused silica pellicle 28 may be affixed to the upper surface of frame 26 using adhesive...').
Eynon discloses the pellicle assembly of claim 1, as disclosed above, but does not specifically disclose wherein the pellicle membrane has a transparency of at least 90% over a wavelength range of 190 nm to 500 nm. However, it would have been obvious to one of ordinary skill in the art to combine create the pellicle assembly wherein the pellicle membrane has a transparency of at least 90% over a wavelength range of 190 nm to 500 nm, through routine experimentation, as these are common specifications for optical transparency (see US 7,264,853 82 to Eschbach et al., see col 3 In 4-7 -'... An example of a specification for optical transparency may be transmission greater than 90% at an exposure wavelength of 157 nm, 193 nm, 248 nm or any other wavelength...').

Eynon discloses the pellicle assembly of claim 1, as disclosed above, but does not specifically disclose wherein the pellicle membrane has the following dimensions: outer dimension of 1526.0 mm x 1748.0 mm and inner dimension of 1493.0 mm x 1711.0 mm. However, it would have been obvious to one of ordinary skill in the art to combine create the pellicle assembly wherein the pellicle membrane has the following dimensions: outer dimension of 1526.0 mm x 1748.0 mm and inner dimension of 1493.0 mm x 1711.0 mm, through routine experimentation.
Eynon discloses the pellicle assembly of claim 1, as disclosed above, but does not specifically disclose wherein the pellicle membrane has a thickness of 4 um. However, it would have been obvious to one of ordinary skill in the art to create the pellicle assembly wherein the pellicle membrane has a thickness of 4 um, through routine experimentation.
Eynon discloses the pellicle assembly of claim 1, wherein the pellicle membrane is made up of fused silica (Abstract -'...A fused silica pellicle for use on photomasks...'; col 3 In 22-23 - '...The fused silica pellicle 28 may be affixed to the upper surface of frame 26 using adhesives which are well known...').
Eynon discloses the pellicle assembly of claim 1, as disclosed above, but does not specifically disclose wherein the coating meets wavelength requirements from 190 nm to 500 nm. However, it would have been obvious to one of ordinary skill in the art to combine create the pellicle assembly wherein the coating meets wavelength requirements from 190 nm to 500 nm, through routine experimentation as these are common specifications for optical transparency (see US 7,264,853 B2 to Eschbach et al., see col 3 In 4-7 -'...An example of a specification for optical transparency may be transmission greater than 90% at an exposure wavelength of 157 nm, 193 nm, 248 nm or any other wavelength...').
Eynon discloses a photomask assembly (col 2 In 66- col 3 In 3 - '...Again with reference to FIG. 2, photomask 20 also includes a pellicle frame or ring 26 which extends around the perimeter of the patterned masking material 24. In the preferred embodiment frame 26 is made from anodized aluminum, however, other materials may be used as well...'), comprising: a photomask configured to form a lithographic pattern on a transparent substrate (col 2 In 38-40 - ’...FIG. 2 is a cross-sectional view of a photomask configured in accordance with the present invention for use in a photolithographic process...'; col 2 In 51-53 - '...As shown, photomask 20 comprises substantially transparent substrate 22 to which a patterned layer of masking material 24 is affixed...'; see Figure 2); a frame member configured to be affixed to the photomask (col 3 In 7-9 - '...Frame 26 is affixed to substrate 22 using adhesive 27, types of which being well known in the art...'; see Figure 2); a substantially rigid and transparent pellicle membrane affixed to the frame member so as to protect at least a portion of the large-size photomask from contamination during usage, storage and/or transport (col 2 In 5-23 - '...Further, as discussed above, the pellicle membrane 10 prevents contaminants from reaching the photomask Surface and therefore must be cleaned occasionally... 
Eynon discloses the large-size photomask assembly of claim 14, as disclosed above, but does not specifically disclose wherein the large-size photomask has dimensions of 1220 mm x 1400 mm. However, it would have been obvious to one of ordinary skill in the art to create the large-size photomask assembly wherein the large-size photomask has dimensions of 1220 mm x 1400 mm, through routine experimentation.
Eynon discloses the large-size photomask assembly of claim 14, as disclosed above, but does not specifically disclose wherein the pellicle membrane has the following dimensions: outer dimension of 1146.0 mm x 1366.0 mm and inner dimension of 1122.0 mm x 1342.0 mm. However, it would have been obvious to one of ordinary skill in the art to create the large size photomask assembly wherein the pellicle membrane has the following dimensions: outer dimension of 1146.0 mm x 1366.0 mm and inner dimension of 1122.0 mm x 1342.0 mm, through routine experimentation.
Eynon discloses a photomask assembly (col 2 In 66- col 3 In 3 - '...Again with reference to FIG. 2, photomask 20 also includes a pellicle frame or ring 26 which extends around the perimeter of the patterned masking material 24. In the preferred embodiment frame 26 is made from anodized aluminum, however, other materials may be used as well...'), comprising: a photomask 
Eynon discloses the large-size photomask assembly of claim 17, as disclosed above, but does not specifically disclose wherein the large-size photomask has dimensions of 3400 mm x 3000 mm. However, it would have been obvious to one of ordinary skill in the art to create the large-size photomask assembly wherein the large-size photomask has dimensions of 3400 mm x 3000 mm, through routine experimentation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737